MAY, J.,
dissenting.
I respectfully dissent. I would agree with the majority had the trial court actually found that the money lent constituted an investment rather than a loan. The fact remains that the trial court specifically found, and articulated in its final order, that the “$37,500 payment made by Tra-velbiz Solutions, Inc. to Click Interconnect, Inc. was a loan.” Having made that decision, I believe the trial court erred when it failed to impose a reasonable time for payment of the loan. See Sharp v. Machry, 488 So.2d 133, 135 (Fla. 2d DCA 1986) (“[WJhere a debt is due and the happening of a future event is fixed on merely as a convenient time for payment, but the future event does not happen as contemplated, the law implies a promise to pay within a reasonable time.”) (quoting 17 Am.Jur.2d Contracts § 339 (1964)). I would reverse.